
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


PLAYTEX 2003 STOCK OPTION PLAN

FOR DIRECTORS AND EXECUTIVE AND KEY EMPLOYEES

OF PLAYTEX PRODUCTS, INC.


        Playtex Products, Inc., a corporation organized under the laws of the
State of Delaware, hereby amends and restates the Playtex 1994 Stock Option Plan
for Directors and Executive and Key Employees of Playtex Products, Inc. (the
"1994 Plan") as set forth herein and renames the 1994 Plan as the Playtex 2003
Stock Option Plan for Directors and Executive and Key Employees of Playtex
Products, Inc. (the "Plan"). The purposes of this Plan are as follows:

(a)To further the growth, development and financial success of the Company by
providing additional incentives to certain of its directors and executive and
other key Employees who have been or will be given responsibility for the
management or administration of the Company's business affairs, by assisting
them to become owners of the Company's Common Stock and thus to benefit directly
from its growth, development and financial success.

(b)To enable the Company to obtain and retain the services of the type of
professional, technical and managerial employees considered essential to the
long-range success of the Company by providing and offering them an opportunity
to become owners of the Company's Common Stock under options, including options
that are intended to qualify as "incentive stock options" under Section 422 of
the Code.


ARTICLE I

DEFINITIONS


        Whenever the following terms are used in this Plan, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter and the singular
shall include the plural, where the context so indicates.

SECTION 1.1—BOARD

        "Board" shall mean the Board of Directors of the Company.

SECTION 1.2—CODE

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

SECTION 1.3—COMMITTEE

        "Committee" shall mean the Stock Option Committee of the Board,
appointed as provided in Section 7.1.

SECTION 1.4—COMPANY

        "Company" shall mean Playtex Products, Inc. (known at the date of
adoption of the 1994 Plan as Playtex FP Group Incorporated). In addition,
"Company" shall mean any corporation assuming, or issuing new employee stock
options in substitution for, Incentive Stock Options, outstanding under Plan, in
a transaction to which Section 424(a) of the Code applies.

SECTION 1.5—DIRECTOR

        "Director" shall mean a member of the Board.

SECTION 1.6—DISINTERESTED DIRECTOR

        "Disinterested Director" shall mean a Director who is a "disinterested
person" as defined by Rule 16b-3 and an "outside director" as described in Code
Section 162(m)(4)(C)(I).

--------------------------------------------------------------------------------


SECTION 1.6 - 1—EFFECTIVE DATE

        "Effective Date" shall mean May 15, 2003, the date this amended and
restated Plan is approved by the Company's shareholders.

SECTION 1.7—EMPLOYEE

        "Employee" shall mean any employee (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code) of the Company, or of any corporation which is then a Parent Corporation
or a Subsidiary, whether such employee is so employed at the time this Plan is
adopted or becomes so employed subsequent to the adoption of this Plan.

SECTION 1.8—EXCHANGE ACT

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

SECTION 1.9—EXECUTIVE OFFICERS

        "Executive Officers" shall mean (a) the Chief Executive Officer of the
Company (or the individual acting in such capacity) and (b) the four highest
compensated Officers of the Company (other than the Chief Executive Officer)
whose total compensation is required to be reported to the Company's
shareholders under the Exchange Act.

SECTION 1.10—INCENTIVE STOCK OPTION

        "Incentive Stock Option" shall mean an Option which qualifies under
Section 422 of the Code and which is designated as an Incentive Stock Option by
the Committee.

SECTION 1.11—NON-QUALIFIED OPTION

        "Non-Qualified Option" shall mean an Option which is not an Incentive
Stock Option and which is designated as a Non-Qualified Option by the Committee.

SECTION 1.12—OFFICER

        "Officer" shall mean an officer of the Company, as defined in
Rule 16a-l(f) under the Exchange Act, as such Rule may be amended in the future.

SECTION 1.13—OPTION

        "Option" shall mean an option to purchase Common Stock of the Company,
granted under the Plan. "Options" includes both Incentive Stock Options and
Non-Qualified Options.

SECTION 1.14—OPTIONEE

        "Optionee" shall mean an Employee or a Director to whom an Option is
granted under the Plan.

SECTION 1.15—PARENT CORPORATION

        "Parent Corporation" shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

SECTION 1.16—PLAN

        "Plan" shall mean this Playtex 2003 Stock Option Plan for Directors and
Executive and Key Employees of Playtex Products, Inc.

2

--------------------------------------------------------------------------------


SECTION 1.17—RULE 16b-3

        "Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended in the future.

SECTION 1.18—SECRETARY

        "Secretary" shall mean the Secretary of the Company.

SECTION 1.19—SECURITIES ACT

        "Securities Act" shall mean the Securities Act of 1933, as amended.

SECTION 1.20—STOCK APPRECIATION RIGHT

        "Stock Appreciation Right" shall mean a stock appreciation right granted
under the Plan.

SECTION 1.21—SUBSIDIARY

        "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

SECTION 1.22—TERMINATION OF EMPLOYMENT

        "Termination of Employment" shall mean the time (i) the term of a
Director is terminated for any reason or (ii) the employee-employer relationship
between the Optionee and the Company, a Parent Corporation or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, a termination by resignation, discharge, death or retirement, but
excluding terminations where there is a simultaneous reemployment by the
Company, a Parent Corporation or a Subsidiary. The Committee, in its absolute
discretion, shall determine the effect of all other matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for good cause, and all questions of whether particular leaves of absence
constitute Terminations of Employment; provided, however, that, with respect to
Incentive Stock Options, a leave of absence shall constitute a Termination of
Employment if, and to the extent that, such leave of absence interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section.


ARTICLE II

SHARES SUBJECT TO PLAN


SECTION 2.1—SHARES SUBJECT TO PLAN

        The shares of stock subject to Options and Stock Appreciation Rights
shall be shares of the Company's $.01 per value Common Stock. Subject to
adjustment as provided in Sections 2.3 and 4.6 of the Plan, the aggregate number
of such shares which may be issued upon exercise of Options and Stock
Appreciation Rights shall not exceed 11,047,785 shares (the sum of (i) 2,000,000
shares, plus (ii) the number of shares of Common Stock of the Company reserved
for issuance, but not subject to outstanding or previously exercised Options and
Stock Appreciation Rights under the Plan, as in effect immediately prior to the
Effective Date, plus (iii) any shares of the Common Stock of the Company that
would again become available for grants by reason of Section 2.2 of the Plan).
The maximum number of shares with respect to which Options and Stock
Appreciation Rights may be granted to any employee under the Plan shall not
exceed 4,000,000 in any calendar year or in total; provided, that shares which
may be issued upon exercise of Options and Stock Appreciation Rights which
expire or

3

--------------------------------------------------------------------------------


are canceled (whether pursuant to Section 3.3(b) or otherwise) shall, solely to
the extent required by Section 162(m) of the Code, be counted against this
limitation.

SECTION 2.2—UNEXERCISED OPTIONS

        If any Option expires or is canceled (other than upon exercise of a
related Stock Appreciation Right) without having been fully exercised, the
number of shares subject to such Option but as to which such Option was not
exercised prior to its expiration or cancellation may again be optioned
hereunder, subject to the limitations of Section 2.1.

SECTION 2.3—EXERCISED STOCK APPRECIATION RIGHTS

        Notwithstanding Section 2.2, to the extent that a Stock Appreciation
Right shall have been exercised for cash, the number of shares subject to the
related Option, or portion thereof, may again be optioned hereunder, subject to
the limitations of Section 2.1.

SECTION 2.4—CHANGES IN COMPANY'S SHARES

        In the event that the outstanding shares of Common Stock of the Company
are hereafter changed into or exchanged for a different number or kind of shares
or other securities of the Company, or of another corporation, by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, stock dividend or combination of shares, appropriate adjustments shall
be made by the Committee in the number and kind of shares for the purpose of
which Options may be granted, including adjustments of the limitations in
Section 2.1 on the maximum number and kind of shares which may be issued on
exercise of Options.


ARTICLE III

GRANTING OF OPTIONS


SECTION 3.1—ELIGIBILITY

        Any Director or executive or other key Employee of the Company or of any
corporation which is then a Parent Corporation or a Subsidiary shall be eligible
to be granted Options, except as provided in Section 3.2. Any Director who is a
member of the Committee shall only be granted options pursuant to
Section 3.3(c).

SECTION 3.2—QUALIFICATION OF INCENTIVE STOCK OPTIONS

        No Incentive Stock Option shall be granted unless such Option, when
granted, qualifies as an "incentive stock option" under Section 422 of the Code.

SECTION 3.3—GRANTING OF OPTIONS

(a)The Committee shall from time to time, in its absolute discretion:

(i)Determine which Employees are executive or other key Employees and select
from among the Directors and the executive or other key Employees (including
those to whom Options have been previously granted under the Plan) such of them
as in its opinion should be granted Options; and

(ii)Determine the number of shares to be subject to such Options granted to such
selected Directors or executive or other key Employees, and determine whether,
in the case of such executive or other key Employees, such Options are to be
Incentive Stock Options or Non-Qualified Options; and

(iii)Determine the terms and conditions of such Options, consistent with the
Plan.

4

--------------------------------------------------------------------------------

(b)Upon the selection of a Director or an executive or other key Employee to be
granted an Option pursuant to Section 3.3(a), the Committee shall instruct the
Secretary to issue such Option and may impose such conditions on the grant of
such Option as it deems appropriate. Without limiting the generality of the
preceding sentence, the Committee may, in its discretion and on such terms as it
deems appropriate, require as a condition on the grant of an Option to a
Director or an Employee that the Director or Employee surrender for cancellation
some or all of the unexercised Options which have been previously granted to
him. An Option, the grant of which is conditioned upon such surrender may have
an Option price lower (or higher) than the Option price of the surrendered
Option, may cover the same (or a lesser or greater) number of shares as the
surrendered Option, may contain such other terms as the Committee deems
appropriate and shall be exercisable in accordance with its terms, without
regard to the number of shares, price, Option period or any other term or
condition of the surrendered Option.

(c)The Secretary shall issue to each selected Director,

(i)on the date of commencement of his first term as a Director, a Non-Qualified
Option to purchase 9,000 shares of Common Stock, twenty percent of which shall
become exercisable on each of the first five anniversaries of the day of grant,

(ii)on the first anniversary of the date of commencement of his first term as a
Director, so long as such person is a Director at such time, a Non-Qualified
Option to purchase 8,000 shares of Common Stock, twenty-five percent of which
shall become exercisable on each of the first four anniversaries of the day of
grant, and

(iii)on the second anniversary of the date of commencement of his first term as
a Director, so long as such person is a Director at such time, a Non-Qualified
Option to purchase 8,000 shares of Common Stock, thirty-three and a third
percent of which shall become exercisable on each of the first three
anniversaries of the day of grant.

(iv)Non-Qualified Options granted pursuant to this Section 3.3(c), shall have an
exercise price per share subject to the Non-Qualified Option equal to the fair
market value of a share of the Company's Common Stock, as defined in
Section 4.2(b), on the day the Non-Qualified Option was granted.


ARTICLE IV

TERMS OF OPTIONS


SECTION 4.1—OPTION AGREEMENT

        Each Option shall be evidenced by a written Stock Option Agreement,
which shall be executed by the Optionee and an authorized Officer of the Company
and which shall contain such terms and conditions as the Committee shall
determine, consistent with the Plan. Stock Option Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to qualify such Options as "incentive stock options" under Section 422
of the Code.

SECTION 4.2—OPTION PRICE

(a)Except with respect to Options granted pursuant to Section 3.3(c), the price
of the shares subject to each Option shall be set by the Committee; provided,
however, that the price per share shall be not less than 100% of the fair market
value of such shares on the date such Option is granted; provided, further,
that, in the case of an Incentive Stock Option, the price per share shall not be
less than 110% of the fair market value of such shares on the date such Option
is granted in the case of an individual then owning (within the meaning of

5

--------------------------------------------------------------------------------

Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company, any Subsidiary or any Parent Corporation.

(b)For purposes of the Plan, the fair market value of a share of the Company's
Common Stock as of a given date shall be: (i) the closing price of a share of
the Company's Common Stock on the principal exchange on which shares of the
Company's Common Stock are then trading, if any, on the day previous to such
date, or, if shares were not traded on the day previous to such date, then on
the next preceding trading day during which a sale occurred; or (ii) if such
Common Stock is not traded on an exchange but is quoted on NASDAQ or a successor
quotation system, (1) the last sales price (if the Company's Common Stock is
then listed as a National Market Issue under the NASD National Market System) or
(2) the mean between the closing representative bid and asked prices (in all
other cases) for the Company's Common Stock on the day previous to such date as
reported by NASDAQ or such successor quotation system; or (iii) if such Common
Stock is not publicly traded on an exchange and not quoted on NASDAQ or a
successor quotation system, the mean between the closing bid and asked prices
for the Company's Common Stock, on the day previous to such date, as determined
in good faith by the Committee; or (iv) if the Company's Common Stock is not
publicly traded, the fair market value established by the Committee acting in
good faith.

SECTION 4.3—COMMENCEMENT OF EXERCISABILITY

(a)Except as the Committee may otherwise provide with respect to Options granted
to Employees who are not Officers, no Option may be exercised in whole or in
part during the first year after such Option is granted.

(b)Except with respect to Options granted pursuant to Section 3.3(c), and
subject to the provisions of Sections 4.3(a), 4.3(c), 4.3(d) and 8.3, Options
shall become exercisable at such times and in such installments (which may be
cumulative) as the Committee shall provide in the terms of each individual
Option; provided, however, that by a resolution adopted after an Option is
granted the Committee may, on such terms and conditions as it may determine to
be appropriate and subject to Sections 4.3(a), 4.3(c), 4.3(d) and 8.3,
accelerate the time at which such Option or any portion thereof may be
exercised.

(c)No portion of an Option which is unexercisable at Termination of Employment
shall thereafter become exercisable.

(d)To the extent that the aggregate fair market value of stock with respect to
which "incentive stock options" (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by an Optionee during any calendar year (under the Plan and all other
incentive stock option plans of the Company, any Subsidiary and any Parent
Corporation) exceeds $100,000, such options shall be taxed as Non-Qualified
Options. The rule set forth in the preceding sentence shall be applied by taking
options into account in the order in which they were granted. For purposes of
this Section 4.3(d), the fair market value of stock shall be determined as of
the time the option with respect to such stock is granted.

SECTION 4.4—EXPIRATION OF OPTIONS

(a)No Option may be exercised to any extent by anyone after the first to occur
of the following events:

(i)The expiration of ten years from the date the Option was granted; or

(ii)With respect to an Incentive Stock Option in the case of an Optionee owning
(within the meaning of Section 424(d) of the Code), at the time the Incentive
Stock Option was granted, more than 10% of the total combined voting power of
all classes of stock of the

6

--------------------------------------------------------------------------------

Company, any Subsidiary or any Parent Corporation, the expiration of five years
from the date the Incentive Stock Option was granted; or

(iii)Except in the case of any Optionee who is disabled (within the meaning of
Section 22(e)(3) of the Code), the expiration of three months from the date of
the Optionee's Termination of Employment for any reason other than such
Optionee's death unless the Optionee dies within said three-month period;

(iv)In the case of an Optionee who is disabled (within the meaning of
Section 22(e)(3) of the Code), the expiration of one year from the date of the
Optionee's Termination of Employment for any reason other than such Optionee's
death unless the Optionee dies within said one-year period; or

(v)The expiration of one year from the date of the Optionee's death.



(b)Subject to the provisions of Section 4.4(a), the Committee shall provide, in
the terms of each individual Option, when such Option expires and becomes
unexercisable; and (without limiting the generality of the foregoing) the
Committee may provide in the terms of individual Options that said Options
expire immediately upon a Termination of Employment for any reason.

SECTION 4.5—CONSIDERATION

        The consideration for the granting of an Option shall be the Optionee's
continued rendering of services to the Company, a Parent Corporation or a
Subsidiary after the Option is granted. Nothing in this Plan or in any Stock
Option Agreement hereunder shall confer upon any Optionee any right to continue
in the employ of the Company, any Parent Corporation or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company, its Parent
Corporations and its Subsidiaries, which are hereby expressly reserved, to
discharge any Optionee at any time for any reason whatsoever, with or without
cause.

SECTION 4.6—ADJUSTMENTS IN OUTSTANDING OPTIONS

        In the event that the outstanding shares of the stock subject to Options
are changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend or
combination of shares, the Committee shall make an appropriate and equitable
adjustment in the number and kind of shares as to which all outstanding Options,
or portions thereof then unexercised, shall be exercisable, to the end that
after such event the Optionee's proportionate interest shall be maintained as
before the occurrence of such event. Such adjustment in an outstanding Option
shall be made without change in the total price applicable to the Option or the
unexercised portion of the Option (except for any change in the aggregate price
resulting from rounding-off of share quantities or prices) and with any
necessary corresponding adjustment in Option price per share; provided, however,
that, in the case of Incentive Stock Options, each such adjustment shall be made
in such manner as not to constitute a "modification" within the meaning of
Section 424(h)(3) of the Code. Any such adjustment made by the Committee shall
be final and binding upon all Optionees, the Company and all other interested
persons.

7

--------------------------------------------------------------------------------



SECTION 4.7—MERGER, CONSOLIDATION, ACQUISITION, LIQUIDATION OR DISSOLUTION

        Notwithstanding the provisions of Section 4.6, in its absolute
discretion, and on such terms and conditions as it deems appropriate, the
Committee may provide by the terms of any Option that such Option cannot be
exercised after the merger or the acquisition by another corporation or person
of all or substantially all of the Company's assets or 80% or more of Company's
then outstanding voting stock, the acquisition of Common Stock from the Haas
Wheat group (the "Purchasers") of 25% or more of the Company's Voting Securities
(all such terms as defined in the Stock Purchase Agreement dated March 17, 1995)
("The Agreement"), the change in the majority of the Board of Directors of the
Company during any period of two consecutive years (excepting, however, such new
directors elected by or nominated by either a majority of all the Directors or a
majority of the Directors on either the "Purchaser Nominating Committee" or the
"Non-Purchaser Nominating Committee" as such terms are defined by the Agreement,
in each case who were either directors at the beginning of such period or were
previously so elected or nominated), or the liquidation or dissolution of the
Company and if the Committee so provides, it may, in its absolute discretion and
on such terms and conditions as it deems appropriate, also provide either by the
terms of such Option or by a resolution adopted prior to the occurrence of such
merger, consolidation, acquisition, Board change, liquidation or dissolution,
that, for some period of time prior to such event, such Option shall be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in Section 4.3(a), Section 4.3(b) and/or any installment provisions of
such Option, but subject to Section 4.3(d).


ARTICLE V

EXERCISE OF OPTIONS


SECTION 5.1—PERSON ELIGIBLE TO EXERCISE

        During the lifetime of the Optionee, only he may exercise an Option (or
any portion thereof) granted to him. After the death of the Optionee, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Stock Option Agreement,
be exercised by his personal representative or by any person empowered to do so
under the deceased Optionee's will or under the then applicable laws of descent
and distribution.

        Notwithstanding the foregoing, any Optionee may, at any time after
April 1, 1998, transfer any Nonqualified Option or portion thereof to a
Permitted Transferee (as defined in (d) below), subject to the following:

(a)Such transfer shall be permitted only if the Optionee does not receive any
consideration for the transfer.

(b)Such transfer shall not be effective unless and until the Optionee has
furnished the Committee with written notice of the transfer and copies of all
documents evidencing the transfer.

(c)Any Nonqualified Option or portion thereof transferred by an Optionee to a
Permitted Transferee may be exercised by the Permitted Transferee to the same
extent as the Optionee would have been entitled to exercise it, and shall remain
subject to all of the terms and conditions that would have applied to such
Nonqualified Option under the provisions thereof and this Plan, if the Optionee
had not transferred the Nonqualified Option or portion thereof to the Permitted
Transferee.

(d)As used herein, the term "Permitted Transferee" shall mean, with respect to
any Optionee, (i) one or more members of his or her Immediate Family, (ii) a
trust solely for the benefit of the Optionee and/or one or more members of his
or her Immediate Family, or (iii) a

8

--------------------------------------------------------------------------------

partnership or limited liability company whose only partners or members are the
Optionee and/or one or more members of his or her Immediate Family. For this
purpose, members of an Optionee's "Immediate Family" shall include his or her
spouse, children or grandchildren (including adopted children and grandchildren
and step-children and step-grandchildren).

To the extent that the terms of the Stock Option Agreement for any Nonqualified
Option granted prior to April 1, 1998 prohibited the transfer of such
Nonqualified Option, the terms of such Agreement shall be deemed to be
automatically amended effective as of April 1, 1998 to permit such Nonqualified
Option to be transferred in accordance with the provisions set forth above

SECTION 5.2—PARTIAL EXERCISE

        At any time and from time to time prior to the time when any exercisable
Option or exercisable portion thereof becomes unexercisable under the Plan or
the applicable Stock Option Agreement, such Option or portion thereof may be
exercised in whole or in part; provided, however, that the Company shall not be
required to issue fractional shares and the Committee may, by the terms of the
Option, require any partial exercise to be with respect to a specified minimum
number of shares.

SECTION 5.3—MANNER OF EXERCISE

        An exercisable Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary or his office of all of the
following prior to the time when such Option or such portion becomes
unexercisable under the Plan or the applicable Stock Option Agreement:


 
(a)
 
Notice in writing signed by the Optionee or other person then entitled to
exercise such Option or portion, stating that such Option or portion is
exercised, such notice complying with all applicable rules established by the
Committee; and
 
(b)
 
(i)
 
Full payment (in cash or by check) for the shares with respect to which such
Option or portion is thereby exercised; or
 
 
 
(ii)
 
With the consent of the Committee, shares of the Company's Common Stock owned by
the Optionee duly endorsed for transfer to the Company, provided the shares of
Common Stock used to exercise the Option shall have been held by the Optionee
for the requisite period of time to avoid adverse accounting consequences to the
Company with respect to the Option; or
 
 
 
(iii)
 
With the consent of the Committee, payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board; or
 
 
 
(iv)
 
To the extent permitted by applicable law, such other method as permitted by the
Committee; or
 
 
 
(v)
 
With the consent of the Committee, any combination of the consideration provided
in the foregoing subsections (i), (ii), (iii) and (iv); and
 
(c)
 
The payment to the Company (or other employer corporation) of all amounts which
it is required to withhold under federal, state or local law in connection with
the exercise of the Option; with the consent of the Committee, (i) shares of the
Company's Common Stock owned by the Optionee duly endorsed for transfer or
(ii) except with respect to Incentive Stock Options and subject to the timing
requirements of Section 5.4, shares of the Company's Common Stock issuable to
the optionee upon exercise of the Option, valued in accordance with
Section 4.2(b) at the date of Option exercise, may be used to make all or part
of such payment;            


9

--------------------------------------------------------------------------------


 
(d)
 
Such representations and documents as the Committee, in its absolute discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal or state securities laws or
regulations. The Committee may, in its absolute discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer orders to transfer agents and registrars; and
 
(e)
 
In the event that the Option or portion thereof shall be exercised pursuant to
Section 5.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option or portion
thereof.

SECTION 5.4—CERTAIN TIMING REQUIREMENTS

        Shares of the Company's Common Stock issuable to the Optionee upon
exercise of the Option may be used to satisfy the Option price or the tax
withholding consequences of such exercise only (i) during the period beginning
on the third business day following the date of release of the quarterly or
annual summary statement of sales and earnings of the Company and ending on the
twelfth business day following such date or (ii) pursuant to an irrevocable
written election by the Optionee to use shares of the Company's Common Stock
issuable to the Optionee upon exercise of the Option to pay all or part of the
Option price or the withholding taxes (subject to the approval of the Committee)
made at least six months prior to the payment of such Option price or
withholding taxes.

SECTION 5.5—CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES

        The shares of stock issuable and deliverable upon the exercise of an
Option, or any portion thereof, may be either previously authorized but unissued
shares or issued shares which have then been reacquired by the Company. The
Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of any Option or
portion thereof prior to fulfillment of all of the following conditions:

(a)The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and

(b)The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;

(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d)The payment to the Company (or other employer corporation) of all amounts
which it is required to withhold under federal, state or local law in connection
with the exercise of the Option; and

(e)The lapse of such reasonable period of time following the exercise of the
Option as the Committee may establish from time to time for reasons of
administrative convenience.

SECTION 5.6—RIGHTS AS SHAREHOLDERS

        The holders of Options shall not be, nor have any of the rights or
privileges of, shareholders of the Company in respect of any shares purchasable
upon the exercise of any part of an Option unless and until certificates
representing such shares have been issued by the Company to such holders.

SECTION 5.7—TRANSFER RESTRICTIONS

10

--------------------------------------------------------------------------------


        Unless otherwise approved in writing by the Committee, no shares
acquired upon exercise of any Option by any Officer may be sold, assigned,
pledged, encumbered or otherwise transferred until at least six months have
elapsed from (but excluding) the date that such Option was granted. The
Committee, in its absolute discretion, may impose such other restrictions on the
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such other restriction shall be set forth in the
respective Stock Option Agreement and may be referred to on the certificates
evidencing such shares. The Committee may require the Employee to give the
Company prompt notice of any disposition of shares of stock, acquired by
exercise of an Incentive Stock Option, within two years from the date of
granting such Option or one year after the transfer of such shares to such
Employee. The Committee may direct that the certificates evidencing shares
acquired by exercise of an Option refer to such requirement to give prompt
notice of disposition.


ARTICLE VI

STOCK APPRECIATION RIGHTS


SECTION 6.1—GRANT OF STOCK OPTION RIGHTS

        A Stocks Appreciation Right may be granted to any Employee who receives
a grant of an Option under the Plan. A Stock Appreciation Right may be granted
in connection and simultaneously with the grant of an Option or with respect to
a previously granted Option. A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose, including the following:

(a)A Stock Appreciation Right shall be related to a particular Option and shall
be exercisable only to the extent the related Option is exercisable.

(b)A Stock Appreciation Right shall be granted to the Optionee to the maximum
extent of 100% of the number of shares subject to the simultaneously or
previously granted Option.

(c)A Stock Appreciation Right shall entitle the Optionee (or other person
entitled to exercise the Option pursuant to Section 5.1) to surrender
unexercised a portion of the Option to which the Stock Appreciation Right
relates to the Company and to receive from the Company in exchange therefore an
amount, payable in shares of the Company's Common Stock (valued pursuant to
Section 4.2 (b)) or, in the discretion of the Committee, in cash, determined by
multiplying the lesser of (i) the difference obtained by subtracting the Option
exercise price per share of the Company's Common Stock subject to the related
Option from the fair market value (as determined under Section 4.2 (b)) of a
share of the Company' s Common Stock on the date of exercise of the Stock
Appreciation Right or (ii) two times the Option Exercise price per share of the
Company's Common Stock subject to the related Option, by the number of shares of
the Company's Common Stock subject to the related Option with respect to which
the stock Appreciation Right shall have been exercised.

SECTION 6.2—EXERCISE OF STOCK APPRECIATION RIGHTS

(a)Except in the case of death or disability (within the meaning of
Section 22(e)(3) of the Code) of the Optionee, no Stock Appreciation Right shall
be exercisable during the first six months after a Stock Appreciation Right is
granted with respect to an outstanding Option.

(b)A Stock Appreciation Right may be exercised for cash only (i) during the
period beginning on the third business day following the date of release of the
quarterly or annual summary statement of sales and earnings of the Company and
ending on the twelfth business day following such date or (ii) pursuant to an
irrevocable written election by the Employee to receive cash, in whole or in
part, upon exercise of his Stock Appreciation Right (subject to the

11

--------------------------------------------------------------------------------

approval of the Committee) made at least six months prior to the exercise of the
Stock Appreciation Right.


ARTICLE VII

ADMINISTRATION


SECTION 7.1—STOCK OPTION COMMITTEE

        The Stock Option Committee shall consist of two or more Disinterested
Directors, appointed by and holding office at the pleasure of the Board.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee shall be filled by the Board.

SECTION 7.2—DUTIES AND POWERS OF COMMITTEE

        It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions. The Committee
shall have the power to interpret the Plan and the Options and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. Any such
interpretations and rules in regard to Incentive Stock Options shall be
consistent with the basic purpose of the Plan to grant "incentive stock options"
within the meaning of Section 422 of the Code. The Board shall have no right to
exercise any of the rights or duties of the Committee under the Plan.

SECTION 7.3—MAJORITY RULE

        The Committee shall act by a majority of its members in office. The
Committee may act either by vote at a meeting or by a memorandum or other
written instrument signed by a majority of the Committee.

SECTION 7.4—COMPENSATION; PROFESSIONAL ASSISTANCE; GOOD FAITH ACTIONS

        Members of the Committee shall receive such compensation for their
services as members as may be determined by the Board. All expenses and
liabilities incurred by members of the Committee in connection with the
administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and its Officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Optionees, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Options, and all members of the Committee
shall be fully protected by the Company in respect to any such action,
determination or interpretation.

12

--------------------------------------------------------------------------------


ARTICLE VIII

OTHER PROVISIONS


SECTION 8.1—OPTIONS AND STOCK APPRECIATION RIGHTS NOT TRANSFERABLE

        No Option, Stock Appreciation Right or interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the Optionee
or his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 8.1 shall prevent transfers by will or by the applicable laws of descent
and distribution.

SECTION 8.2—AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

        The Plan may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee;
PROVIDED that the provisions set forth in Section 3.3(c) of the Plan shall not
be amended more than once every six months, other than to comport with changes
in the Code, the Employee Retirement Income Security Act of 1974, or the rules
thereunder. However, without approval of the Company's shareholders given within
12 months before or after the action by the Committee, no action of the
Committee may, except as provided in Section 2.4, increase any limit imposed in
Section 2.1 on the maximum number of shares which may be issued on exercise of
Options, materially modify the eligibility requirements of Section 3.1, reduce
the minimum Option price requirements of Section 4.2(a), extend the limit
imposed in this Section 8.2 on the period during which Options or Stock
Appreciation Rights may be granted or amend or modify the Plan in a manner
requiring shareholder approval under Rule 16b-3 or Code Section 162(m). Neither
the amendment, suspension nor termination of the Plan shall, without the consent
of the holder of the Option or Stock Appreciation Right, alter or impair any
rights or obligations under any Option or Stock Appreciation Right theretofore
granted. No Option or Stock Appreciation Right may be granted during any period
of suspension nor after termination of the Plan, and in no event may any Option
or Stock Appreciation Right be granted under this Plan after the first to occur
of the following events:

(a)The expiration of five years from the date the Plan is adopted by the Board;
or

(b)The expiration of five years from the date the Plan is approved by the
Company's shareholders under Section 8.3.

SECTION 8.3—APPROVAL OF PLAN BY SHAREHOLDERS

        This Plan will be submitted for the approval of the Company's
shareholders within 12 months after the date of the Board's initial adoption of
the Plan. Options and Stock Appreciation Rights may be granted prior to such
shareholder approval; provided, however, that such Options and Stock
Appreciation Rights shall not be exercisable prior to the time when the Plan is
approved by the shareholders; provided, further, that if such approval has not
been obtained at the end of said 12-month period, all Options and Stock
Appreciation Rights previously granted under the Plan shall thereupon be
canceled and become null and void. The Company shall take such actions with
respect to the Plan as may be necessary to satisfy the requirements of
Rule 16b-3(b) and Code Section 162(m).

SECTION 8.4—EFFECT OF PLAN UPON OTHER OPTION AND COMPENSATION PLANS

        The adoption of this Plan shall not affect any other compensation or
incentive plans in effect for the Company, any Parent Corporation or any
Subsidiary. Nothing in this Plan shall be construed to limit the right of the
Company, any Parent Corporation or any Subsidiary (a) to establish any other
forms of incentives or compensation for Directors or employees of the Company,
any Parent Corporation or any Subsidiary or (b) to grant or assume options
otherwise than under this Plan in

13

--------------------------------------------------------------------------------


connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

SECTION 8.5—TITLES

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of the Plan.

SECTION 8.6—CONFORMITY TO SECURITIES AND TAX LAWS

        The Plan is intended to conform to the extent necessary with all
provisions of the Securities Act, the Exchange Act and the Code and any and all
regulations and rules promulgated by the Securities and Exchange Commission and
the United States Treasury thereunder, including without limitation Rule 16b-3
and Regulations adopted pursuant to Code Section 162(m). Notwithstanding
anything herein to the contrary, the Plan shall be administered, and Options
shall be granted and may be exercised, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and Options granted hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations. Without limiting the
generality of the foregoing, it is intended that the grant of Options to
Directors pursuant to Section 3.3(c) be fixed and automatic and that the Plan be
administered in a manner so as to preclude the exercise of any discretion by the
Committee with respect to Options granted to Directors pursuant to
Section 3.3(c) (other than the limited discretion provided in Sections 2.4 and
4.6, relating to changes in shares and adjustments in outstanding Options,
Section 4.1 relating to certain terms and conditions consistent with the Plan,
and Sections 5.3(d) and 5.5 relating to compliance with securities laws).
Consequently, notwithstanding any provision of the Plan or any award agreement
issued hereunder to the contrary, the Committee shall not have the authority to
consent to or take any of the discretionary actions set forth in Sections 1.22,
4.4(b), 4.7, 5.2, 5.3(b) (ii), 5.3(b)(iii), 5.3(b)(iv), 5.3(c)(i), 5.3(c)(ii),
5.4(ii) and 5.7 with respect to Options granted to Directors pursuant to
Section 3.3(c) and any purported consent or discretionary action shall be deemed
null and void and without effect. In conformity with the foregoing, the Option
expiration date with respect to Options granted pursuant to Section 3.3(c) shall
be determined in accordance with the fixed periods prescribed by Section 4.4(a).

14

--------------------------------------------------------------------------------




QuickLinks


PLAYTEX 2003 STOCK OPTION PLAN FOR DIRECTORS AND EXECUTIVE AND KEY EMPLOYEES OF
PLAYTEX PRODUCTS, INC.
ARTICLE I DEFINITIONS
ARTICLE II SHARES SUBJECT TO PLAN
ARTICLE III GRANTING OF OPTIONS
ARTICLE IV TERMS OF OPTIONS
ARTICLE V EXERCISE OF OPTIONS
ARTICLE VI STOCK APPRECIATION RIGHTS
ARTICLE VII ADMINISTRATION
ARTICLE VIII OTHER PROVISIONS
